DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1 and 15 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 8 and 9 is acknowledged by the Examiner. 
	Claims 15-22 are currently withdrawn from consideration as established in the Election/restriction requirement of 06/09/2021.
	Currently claims 1-7, and 10-22 are pending in the application with claims 15-22 being currently withdrawn from consideration. 
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.  
With regards to Applicant’s arguments that Sosnowski does not disclose the limitations of “a boundary spanning a distance ranging from about 40 millimeters to about 150 millimeters”. Examiner does not disagree, and agrees that Sosnowski does not explicitly disclose the boundary spanning the claimed distance. However, as established in the previous rejection of canceled claim 9: Sosnowski discloses “a drape can comprise a plurality of pockets…arranged in a variety of suitable configurations” (see [0024]) and “a pouch and pockets can be attached to a sheet in any variety of suitable configurations with respect to an upper portion and a lower portion” (see [0025]).
It would be obvious to one of ordinary skill in the art to have positioned the pockets as disclosed by Sosnowski as now modified by Binard in a configuration in which the boundary spans a distance ranging from 40 millimeters to about 150 millimeters in order to have provided an improved boundary that would provide enough material between the pockets and the edge of the base drape material, such that the edge of the base drape material would not tear in the instance a heavier medical instrument were to be inserted into the pocket. It is noted that there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Therefore, one of ordinary skill in the art would expect the modified device to perform equally well as applicant's. Such a modification is a mere design consideration which fails to patentably distinguish. (see MPEP 2144.04(IV)(A)). 
Thus, while Sosnowski does not explicitly teach the claimed boundary range, forming a boundary with the claimed range would have been obvious to one of ordinary skill in the art for the aforementioned reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard).
In regards to claim 1, Sosnowski discloses a pocket and drape system (10; see [0024]; see figure 1) comprising: 
a base drape material (12; see [0024]; see figure 1) having an upper edge (upper edge of 12 under pillow; see figure 2), a lower edge (lower edge of 12 by 22; see figure 2), a first side edge (left edge of 12; see figure 2), and a second side edge (right edge of 12; see figure 2) to define a perimeter (see figure 2 that the aforementioned edges form a perimeter of 12), wherein the base drape material (12) has a first surface (upper surface of 12 upon which the patient is positioned; see figure 2) and an opposing second surface (surface of 12 which faces the table; see figure 2); 
a first row of pockets (upper row of 14; see [0024]; see figure 3) configured on the first surface (upper surface of 12) of the base drape material (12); 
a second row of pockets (lower row of 14; see [0024]; see figure 3) configured on the first surface (upper surface of 12) of the base drape material (12); 
a flap (as indicated by A in annotated figure 3 below; A is construed to be a “flap” as per Applicant’s disclosure Figure 3 wherein it can be seen that Applicant’s own flap (132) is a mid-section of the base drape material) formed from a central section (inner portion of 12; see figure 3 that A is formed from a central section of 12) of the base drape material (12) and wherein the flap (A) is configured to cover the second row of pockets (lower row of 14; see figure 7; if 12 were folded in a similar fashion to Applicant’s own figure 3, A would cover the lower row of 14, thus A is configured to cover the second row of pockets), further wherein the flap (A) maintains at least one sterile field (see [0006] in reference to drapes maintaining a sterile field, thus A being a portion of a drape, maintains at least one sterile field), wherein a boundary (as indicated by B in annotated figure 1 below) exists between the perimeter (edges of 12 as discussed above) of the base drape material (12) and the first row of pockets (upper row 14), the second row of pockets (lower row 14), or both (see annotated figure 1 below that the boundary exists between the perimeter of 12 and the upper and lower rows of 14).

    PNG
    media_image1.png
    473
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    400
    media_image2.png
    Greyscale

Sosnowski does not disclose the base drape material further comprising a first longitudinal fold line, a second longitudinal fold line, a first transverse fold line and a second transverse fold line, wherein the first and second transverse fold lines are generally perpendicular to the first and second longitudinal fold lines, further wherein the base drape material includes the flap formed between the first longitudinal fold line and the second longitudinal fold line. 
However, Binard teaches an analogous drape (20; see [Col 3 ln 33-46]; see figure 7); comprising a base drape material (22; see [Col 3 ln 33-46]; see figure 7), and an analogous flap (36; see [Col 3 ln 55-67]; see figure 7); the base drape material (22) further comprising a first longitudinal fold line (left 32; see [Col 3 ln 56-67]; see figure 7), a second longitudinal fold line (right 32; see [Col 3 ln 56-67]; see figure 7), a first transverse fold line (upper 42; see [Col 4 ln 7-24]; see figure 7) and a second transverse fold line (lower 42; see [Col 4 ln 7-24]; see figure 7), wherein the first and second transverse fold lines (upper and lower 42) are generally perpendicular to the first and second longitudinal fold lines (left and right 32; see figure 7 that these fold lines are perpendicular to one another) further wherein the base drape material (22) includes the flap (36) formed between the first longitudinal fold line (left 32) and the second longitudinal fold line (right 32; see figure 7 that 36 is formed between left and right 32) for the purpose of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski by including the transverse and longitudinal fold lines with the flap formed between the longitudinal fold lines as taught by Binard in order to have provided an improved base drape material that would add the benefit of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]) thus allowing the base drape material to be folded in a uniform and compact manner for storage.
Sosnowski as now modified by Binard does not explicitly disclose wherein the boundary spans a distance ranging from 40 millimeters to about 150 millimeters. 
However, Sosnowski further discloses “a drape can comprise a plurality of pockets…arranged in a variety of suitable configurations” (see [0024]) and “a pouch and pockets can be attached to a sheet in any variety of suitable configurations with respect to an upper portion and a lower portion” (see [0025]).
It would be obvious to one of ordinary skill in the art to have positioned the pockets as disclosed by Sosnowski as now modified by Binard in a configuration in which the boundary spans a distance ranging from 40 millimeters to about 150 millimeters in order to have provided an improved boundary that would provide enough material between the pockets and the edge of the base drape material, such that the edge of the base drape material would not tear in the instance a heavier medical instrument were to be inserted into the pocket. It is noted that there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Therefore, one of ordinary skill in the art would expect the modified device to perform equally well as applicant's. Such a modification is a mere design consideration which fails to patentably distinguish. (see MPEP 2144.04(IV)(A))
In regards to claim 3, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski further discloses wherein a plurality of vertical seals (as indicated in annotated figure 2 below) are present in the first row of pockets (upper row 14) and the second row of pockets (lower row 14) to define individual pockets (see figure 2) in each of the first row of pockets (upper row 14) and the second row of pockets (lower row 14).

    PNG
    media_image3.png
    200
    342
    media_image3.png
    Greyscale

In regards to claim 4, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski further discloses wherein the first row of pockets (upper row 14) and the second row of pockets (lower row 14) each include a free end and a sealed end (as indicated in annotated figure 1).

    PNG
    media_image4.png
    194
    561
    media_image4.png
    Greyscale

In regards to claim 6, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski further discloses wherein a portion of the flap (A) formed from the first surface (upper surface of 12) of the base drape material (12) is configured to contact the second row of pockets (lower row 14; see figure 3 that A contacts the upper portion of the lower row of 14, further as stated above, if 12 were folded in a similar fashion to Applicant’s own figure 3, A would cover, and therefore contact, the lower row of 14).
In regards to claim 7, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski as now modified by Binard further discloses wherein the first longitudinal fold line (left 32 of Binard) and the second longitudinal fold line (right 32 of Binard) are configured to fold the base drape material (12 of Sosnowski) in opposite directions (see Binard figure 2 that the left and right 32 of Binard both fold inwards and thus fold in opposite directions, thus the base drape material 12 of Sosnowski as now modified by Binard would fold in a similar manner).
In regards to claim 12, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski further discloses wherein the first row of pockets (upper row 14) and the second row of pockets (lower row 14) contain instruments, medical supplies, or a combination thereof (see [0024] and [0032]) for use in a multi-step sequential procedure (due to most surgical procedures requiring multiple steps (incision, stitching, etc.) the instruments are construed to be for multi-step procedures; thus as now combined Sosnowski as now modified by Binard would include multiple instruments or medical supplies included in the first and second row of pockets for a multi-step procedure).
In regards to claim 13, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski further discloses wherein the multi-step sequential procedure is selected from procedures for abdominal aortic aneurysm repair; limb amputation; appendix surgery; AV shunt for dialysis; bile duct, liver, or pancreatic surgery; breast surgery; cardiac surgery; coronary bypass with chest and donor incisions; coronary bypass graft; carotid endarterectomy; gallbladder surgery; colon surgery; craniotomy; cesarean section; spinal fusion; open reduction of fracture; gastric surgery; herniorrhaphy; hip prosthesis; heart transplant; abdominal hysterectomy; knee prosthesis; kidney transplant; laminectomy; liver transplant; neck surgery; kidney surgery; ovarian surgery; pacemaker surgery; prostate surgery; peripheral vascular bypass surgery; rectal surgery; small bowel surgery; spleen surgery; thoracic surgery; thyroid and/or parthyroid surgery; vaginal hysterectomy; ventricular shunt; and exploratory laparotomy (see [0003] in reference to vaginal procedures (such as vaginal hysterectomy) thus at least vaginal hysterectomy is contemplated as one of the multi-step procedures the pocket and drape system as disclosed by Sosnowski as now modified by Binard is capable of being used for; see also [Abstract] in reference to a broad recitation of “medical procedures” thus the pocket and drape system is interpreted as being capable of being used in any of the aforementioned procedures).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) as applied to claims 1, 3-4, 6-9, and 12-13 above, and further in view of Reaux (US 8,371,448 B1).
In regards to claim 2, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski as now modified by Binard does not disclose wherein the first row of pockets and the second row of pockets are formed from a clear material.
However, Reaux teaches an analogous drape (132; see [Col 10 ln 6-26]; see figure 9); wherein the drape (132) comprises a first surface (upper surface of 132; see figure 9); wherein the drape further comprises a row of pockets (22; see [Col 2 ln 27-40]; see figure 1) wherein the pockets (22) are formed from a clear material (see [Col 3 ln 1-13]) for the purpose of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first row of pockets and the second row of pockets as disclosed by Sosnowski as now modified by Binard and to have formed the material of the first row of pockets and the second row of pockets from a clear material as taught by Reaux in order to have provided an improved first row of pockets and second row of pockets that would add the benefit of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) as applied to claims 1, 3-4, 6-9, and 12-13 above, and further in view of Homra et al. (US 7,040,484 B1) (hereinafter Homra).
In regards to claim 5, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski as now modified by Binard does not disclose wherein the first longitudinal fold line forms a tearable seam in the base drape material. 
However, Homra teaches an analogous drape (11; see [Col 2 ln 29-48]; see figure 1) comprising a base drape material (37; see [Col 3 ln 1-10]; see figure 1) wherein the base drape material (37) includes a first longitudinal fold line (fold line between 35 and 37; see figures 1 and 4) and an analogous row of pockets (17; see [Col 3 ln 1-10]; see figures 1 and 4); wherein the first longitudinal fold line (fold line between 35 and 37) forms a tearable seam (43; see [Col 3 ln 12-25]; see figure 1 and 4) in the base drape material (37; see figure 4) for the purpose of allowing the easy removal of the pockets from the base drape material (see [Col 3 ln 12-25]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the longitudinal fold line of the base drape material as disclosed by Sosnowski as now modified by Binard by including the perforations to form a tearable seam in the base drape material as taught by Homra in order to have provided an improved longitudinal fold line in the base drape material that would add the benefit of allowing the easy removal of the pockets from the base drape material (see [Col 3 ln 12-25]) and for the further benefit of allowing the removal of pockets without removing the entire drape system (see figure 4).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) as applied to claims 1, 3-4, 6-9, and 12-13 above, and further in view of Neis et al. (US 2019/0142541 A1) (hereinafter Neis).
In regards to claim 10, Sosnowski as now modified by Binard does not disclose wherein the base drape material, the flap, or both are formed from a sterilization material. 
However, Neis discloses an analogous drape (10; see [0018]; see figure 1) comprising an analogous base drape material (13; see [0018]; see figure 1) wherein the base drape material (13) the flap, or both are formed from a sterilization material (see [0020] in reference to sheet material suitable for 13, one of which being spunbond-meltblown-spunbond material; SMS is construed to be sterilization material due to Applicant’s own disclosure [0004]) for the purpose of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the base drape material as disclosed by Sosnowski as now modified by Binard and to have made the base drape material from spunbond-meltblown-spunbond material as taught by Neis in order to have provided an improved base drape material that would add the benefit of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.).
In regards to claim 11, Sosnowski as now modified by Binard, and Neis discloses the invention as discussed above.
Sosnowski as now modified by Binard, and Neis further discloses wherein the sterilization material (spunbond-meltblown-spunbond material as discussed above) comprises a spunbond-meltblown-spunbond (SMS) material (see Neis [0020]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard) as applied to claims 1, 3-9, and 12-13 above, and further in view of Thompson (US 5,010,899) and Miller et al. (US 2007/0084742 A1) (hereinafter Miller).
In regards to claim 14, Sosnowski as now modified by Binard discloses the invention as discussed above.
Sosnowski as now modified by Binard does not disclose wherein one or more elastic loops are disposed on the base drape material. 
However, Thompson discloses an analogous drape (10; see [Col 2 ln 46-54]; see figure 1) comprising an analogous base drape material (28; see [Col 3 ln 3-20]; see figure 1) wherein one or more elastic loops (24; see [Col 2 ln 66-68]; see figure 2) are disposed on the base drape material (28; see figure 2) for the purpose of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard by including the loops disposed on the base drape material as taught by Thompson in order to have provided an improved base drape material that would add the benefit of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Sosnowski as now modified by Binard, and Thompson does not disclose wherein the loops are elastic loops. 
However, Miller teaches an analogous loop (54; see [0066]; see figure 6) wherein the loops (54) are elastic loops (see [0066]) for the analogous purpose of positioning components on the device (see [0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loops as disclosed by Sosnowski as now modified by Binard, and Thompson and to have made the loops from an elastic material as taught by Miller in order to have provided an improved loop that would add the benefit of providing the analogous purpose of positioning components on the device (see [0070]) and an elastic loop would add the benefit of allowing the loop to expand and contract to retain multiple sizes of components or medical equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Spahn et al. (US 4,887,715) which discloses an analogous drape (10; see [3 ln 18-21]; see figure 1) comprising an analogous drape material (material of 10), a first row of pockets (44,46,48,50,52; see [Col 3 ln 46-52]; see figure 1) and second row of pockets (34,36,38,40,42; see [Col 3 ln 53-60]; see figure 1) and a flap (portion between the two rows of pockets along line 18-18; see figure 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786